DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 10/22/2021, with respect to claims have been fully considered and are persuasive.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12 and 20  recite limitations – “receiving images continuously captured by a camera; setting a search area adaptively in one of first target images by using a size and a location of the vehicle detected from a first image among the received images, wherein the first target images include at least one image received after the first image; detecting the vehicle in the search area by using a machine learning model, wherein the machine learning model detects the vehicle in the search area of the one of the first target images using a machine-trained classifier; selecting, from among the first target images, a second image from which the vehicle was detected by using the machine learning model, if the vehicle detection using the machine learning model fails: extracting feature points of the vehicle from the selected second image; and  2Application No. 16/705,973Amendment Under 37 C.F.R. §1.111Art Unit: 2661Docket No. P210047US00tracking the feature points extracted from the second image using an optical flow in one of second target images to recognize the vehicle, wherein the second target images include at least one image after the second image”. 

Lack of Antecedent Basis: The underlined “one of first target images” is not recited previously in the claimed limitations. Only images is recited. Therefore, there is lack of antecedent basis for this limititation.

the first target images, a second image from which the vehicle was detected by using the machine learning model, if the vehicle detection using the machine learning model fails: extracting feature points of the vehicle from the selected second image”, appears to be directed to obtaining additional set of images among the captured images to detect vehicle if in the first image, the machine learning model fails to recognize or detect vehicle. However, the manner in which the limitation is recited, it is not clear if the vehicle detection using the machine learning model fails is referring back to the selecting of second image from first target images or extracting feature points of the vehicle from selected second images. Therefore, there further clarity is required in defining the failing and selecting of second image among first target images. 

Further, a vehicle is detected from first set of images. However, if the machine learning classifier fails to detect a vehicle, there may be more than one vehicle in an image and therefore, the classifier may detect more than one vehicle in the image and second image may include different vehicle than the first detected in image. 

Further, recited limitation – “2Application No. 16/705,973Amendment Under 37 C.F.R. §1.111Art Unit: 2661Docket No. P210047US00tracking the feature points extracted from the second image using an optical flow in one of second target images to recognize the vehicle, wherein the second target images include at least one image after the second image”, appears to be directed to use of optical flow to detect or recognize vehicle. In order for the vehicle to be recognized using optical flow, there are pixels in image regions that are in motion captured of images. Therefore, if there is only at least one image after the 

Dependent claims do not remedy the deficiencies introduced by independent claims. Therefore, dependent claims are similarly rejected. 

Examiner suggests amending the limitations to explicitly define the features such as number of vehicles in search area, machine learning classifier and optical flow in images and remove any antecedent basis issues in order to render the claims definite. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 12-13, 16-20 are interpreted to invoke 35 U.S.C. 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Such claim limitation(s) is/are: “input unit”, “area setting unit”, “vehicle detecting unit”, and “vehicle tracking unit” in claims 12-13, 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specification paragraphs [0253-0257], [0264-0265] discloses processor(s) and their equivalents thereof. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-2, 5-13 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Cai, Yingfeng, et al. "Scene-adaptive vehicle detection algorithm based on a composite deep structure." IEEE access 5 (2017): 22804-22811.

Sun, Zehang, George Bebis, and Ronald Miller. "On-road vehicle detection: A review." IEEE transactions on pattern analysis and machine intelligence 28.5 (2006): 694-711.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Pinalben Patel/Examiner, Art Unit 2661